Per Curiam.
The action was for damages for alleged negligence of the servants of defendant in managing a horse car whicli the complaint alleged was owned and operated by defendant. The only proof given by plaintiff to show that the defendant was responsible for the negligence of the person driving the car in question was a release which the defendant received from the plaintiff from all causes of action which she might have against it. This release was not an admission of liability. At the most, it was an admission that the plaintiff had made a claim that the defendant was liable. In the course of plaintiff’s case it was shown that the defendant was not the owner of, or in occupation or management of, the car in question. On the argument of the appeal it was claimed that the answer did not put in issue the averment of the complaint on this point. It appears, by the case, that the plaintiff did not take such a position upon the trial, and presented to the court a claim based upon the testimony produced by her. The court, on appeal, can only examine the action of the court below upon the matter actually presented upon the trial. .Judgment affirmed, with costs.